In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00075-CR



     REBECCA DALE CARTER BRANCH, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 47723-B




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Rebecca Dale Carter Branch was convicted of possession of a controlled substance and

sentenced to twenty months’ confinement. She is currently housed in the Texas Department of

Criminal Justice (TDCJ), Murray Unit, 1916 North Highway 36 Bypass, Gatesville, Texas.

Following Branch’s conviction, she exercised her right to appeal, and an attorney was appointed

to represent her on appeal. Branch’s appointed appellate counsel recently filed a brief citing

Anders v. California, 386 U.S. 738 (1967), claiming to have found no meritorious grounds upon

which to challenge Branch’s conviction and sentence.

       Under Anders and its progeny, Branch has a constitutional right to review the entire

appellate record and to file a pro se response to her attorney’s Anders brief. Id. at 745; see also

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). Branch has indicated her desire

to file a pro se response, and her appointed attorney sent her a paper copy of the appellate record.

However, the record also contains a digitally recorded electronic exhibit that Branch is entitled to

review. The electronic exhibit is twenty-two minutes and six seconds long, is in the .mkv

format, and can be played on any standard multimedia player—such as VLC Media Player or

Windows Media Player—routinely found on any laptop computer.

       This Court is ultimately responsible for ensuring that Branch’s constitutional rights under

Anders and its progeny are protected. In furtherance of our responsibility and in an effort to

work with the Murray Unit, we asked our clerk to contact prison officials to determine if they

would be willing to provide Branch with a manner and means of reviewing the electronic exhibit

that is part of her appellate record. We were originally informed that the Murray Unit has no


                                                 2
means of allowing inmates to review digitally recorded files. When we pressed the officials on

the constitutional importance of allowing Branch to review the exhibit, we were told that

officials were awaiting a response from the warden of the Murray Unit. We advised the prison

officials that we would prepare an order if necessary, though we preferred to resolve the situation

without the need for an order. It has now been twenty days since we first started communicating

with officials from the Murray Unit, and this situation remains unresolved.

       We recognize that the Murray Unit, like all TDCJ units, must maintain a set of

procedures to assure the safety of both its staff and its inmates, and our intent is not to affect the

safe and efficient operation of this institution. That said, we are confident that prison officials

can safely provide Branch access to a computer containing a multimedia player that will allow

her to review the twenty-two-minute recorded exhibit that is included in her appellate record.

       Accordingly, the warden of the Murray Unit is hereby ordered, either personally or

through his agents or employees, to

       1.      provide Branch a means for meaningful review of the contents of the digitally

recorded exhibit that is part of her appellate record, a copy of which is saved on a flash drive that

is included with this order;

       2.      inform the clerk of this Court of the date and time when Branch was given the

opportunity to review the exhibit; and

       3.      comply with the dictates of this order on or before February 18, 2021.




                                                  3
      IT IS SO ORDERED.



                          BY THE COURT

Date: February 4, 2021




                            4